DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 07/26/2022.
In the instant Amendment: Claims 1, 3, 6, 8, 10, 13, 15 have been amended and claims 1, 8, and 15 are independent claims. Claims 1, 3-8, 10-15, 17-20 have been examined and are pending. This Action is made FINAL.          
Response to Arguments
Applicants' arguments in the instant Amendment, filed on 08/18/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant Argues: Martino and Rice do not disclose “retrieve a first hashed data value of the digital record and a transaction identifier of a second blockchain transaction stored on a third blockchain ledger from a data block previously committed to the second blockchain ledger based on the transaction identifier of the first blockchain transaction, retrieve a second hashed data value of the digital record from a data block previously committed to the third blockchain ledger based on the transaction identifier of the second blockchain transaction” of amended claim 1.  See Remarks at 8. 
The examiner respectfully disagrees because these arguments are not persuasive. 
Applicant alleges that Martino fails to teach the amended claim 1 because Martino’s bloc-chain Chainweb system “doesn't retrieve transaction identifiers from blocks of different blockchains nor does it use such transaction identifiers to cross obtain different transaction content from multiple chains.” Id. at 9. 
Martino generally teaches conducting cross-chain transaction across different blockchains. For example, “a transfer in a Chainweb network moves coin by deleting it in an account on one chain and creating it in an account on the other… In this example transaction, coin is deleted on chain 1 from account A and then created on chain 2 in account B.” See Martino ¶ [0214] (emphasis added). Furthermore, validation of the transaction occurs after “the block is recorded in the opposite chain (and on any intermediate chains), so the initiator of the second step must wait until the corroborating Merkle roots are published and confirmed.” Id. (emphasis added). 
In particular, the execution of such monetary transfer on the block-chain may include creating, retrieving, publishing and/or confirming transaction records and associated hash values across multiple blockchains (e.g., first block-chain, second block-chain, and parallel blockchains(s)) associated with the designated accounts of the transfer:  
According to some embodiments, the method 1200 may comprise receiving a request to modify a first account on a first parallel blockchain as part of a transaction involving the first parallel blockchain and a second parallel blockchain, at 1202. According to some embodiments, the method 1200 may further comprise modifying the first on the first parallel blockchain , at 1204 , and generating a transaction record of the modification of the first account including hash value Merkle roots of at least one peer blockchain of the first parallel blockchain , at 1206 . The method 1200 may further comprise publishing a transaction record to at least one peer blockchain of the first parallel blockchain, at 1208.

According to some embodiments, the method 1300 may comprise receiving a request to modify a second account on a second parallel blockchain as part of a transaction involving a first parallel blockchain and the second parallel block chain, the request including a transaction record of modifi cation of a first account on the first parallel blockchain, at 1302. According to some embodiments, the method 1300 may further comprise confirming Merkel roots for at least one peer blockchain of the first parallel blockchain based on the transaction record to validate the modification of the first account, at 1304, and modifying the second account of the second parallel blockchain, at 1306. The method 1300 may further comprise publishing creating a new block on the second parallel blockchain, at 1308. 

Id. at FIGs 12-13, ¶¶ [0228]-[0229] (emphasis added).

Because Martino teaches creating, retrieving, publishing and/or confirming transaction records and associated hash values across multiple blockchains related to the designated accounts of the money transfer, Martino teaches “retrieve a first hashed data value of the digital record and a transaction identifier of a second blockchain transaction stored on a third blockchain ledger from a data block previously committed to the second blockchain ledger based on the transaction identifier of the first blockchain transaction, retrieve a second hashed data value of the digital record from a data block previously committed to the third blockchain ledger based on the transaction identifier of the second blockchain transaction” of amended claim 1. 
In conclusion, applicant’s argument is unpersuasive and the rejection of claim 1 is maintained. Similarly, rejection of independent claims 8 and 15, which recite similar matter to claim 1, is also maintained.  
Applicant is encouraged to contact the Examiner for further discussions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 4, 5, 8, 10, 11, 12, 15, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (“Martino,” US 20190081793, filed Sept. 12, 2018) in view of Rice (“Rice,” US 10121025, patented Nov. 6, 2018). 
Regarding claim 1, Martino discloses a computing system, comprising: 
a network interface configured to receive a request to certify a digital record via a first blockchain ledger (Martino FIG. 9, [0209]. In some embodiments, the first instance of the chain code 942a may cause the information detailing the transaction ( e . g . , received via a first interface 920a ) to be transmitted to the blockchain services device 906 , e.g. , via the first network 904a . The blockchain services device 906 may then, for example , conduct authentication , certification , and / or cryptographic processing of the information received from the node device 902a to generate and / or define the first instance of the blockchain 944a.), 
wherein the request comprises a transaction identifier of a first blockchain transaction stored on a second blockchain ledger (Martino FIG. 9, [0160], [0168], [0208]-[0209]. In Chainweb, each parallel blockchain must additionally reference the headers of other chains ( peers ) at the same block height as its previous block . An example Same Chain Rule, represented in graph 400 of FIG . 4 , requires that the header of a chain and the headers of referenced peers agree on the ancestry of the header of the chain. In the case that the node device 902a is utilized to initiate a transaction such as transfer payment, for example, information detailing the transaction may be cryptographically hashed or otherwise processed to generate the first instance of the blockchain 944a. In some embodiments, the first instance of the chain code 942a may cause the information detailing the transaction ( e . g . , received via a first interface 920a ) to be transmitted to the blockchain services device 906 , e . g . , via the first network 904a .); 
a hardware processor configured to (Martino [0233]. According to some embodiments, the processor 1512 may be or include any type , quantity , and / or configuration of processor that is or becomes known . The processor 1512 may comprise , for example , an Intel® IXP 2800 network processor , an Intel® XEONTM Processor coupled with an Intel® E7501 chipset.)
retrieve a first hashed data value of the digital record and a transaction identifier of a second blockchain transaction (Martino FIG. 9, [0160], [0168], [0208]-[0209]. In Chainweb, each parallel blockchain must additionally reference the headers of other chains ( peers ) at the same block height as its previous block . An example Same Chain Rule, represented in graph 400 of FIG . 4 , requires that the header of a chain and the headers of referenced peers agree on the ancestry of the header of the chain. In the case that the node device 902a is utilized to initiate a transaction such as transfer payment, for example, information detailing the transaction may be cryptographically hashed or otherwise processed to generate the first instance of the blockchain 944a. In some embodiments, the first instance of the chain code 942a may cause the information detailing the transaction ( e . g . , received via a first interface 920a ) to be transmitted to the blockchain services device 906 , e . g . , via the first network 904a .)
stored on a third blockchain ledger from a data block previously committed to the second blockchain ledger based on the transaction identifier of the first blockchain transaction, retrieve a second hashed data value of the digital record from a data block previously committed to the third blockchain ledger based on the transaction identifier of the second blockchain transaction (Martino FIGs 12-13, [0228] – [0229]. According to some embodiments, the method 1200 may comprise receiving a request to modify a first account on a first parallel blockchain as part of a transaction involving the first parallel blockchain and a second parallel blockchain, at 1202. According to some embodiments, the method 1200 may further comprise modifying the first on the first parallel blockchain , at 1204 , and generating a transaction record of the modification of the first account including hash value Merkle roots of at least one peer blockchain of the first parallel blockchain , at 1206 . The method 1200 may further comprise publishing a transaction record to at least one peer blockchain of the first parallel blockchain, at 1208. According to some embodiments, the method 1300 may comprise receiving a request to modify a second account on a second parallel blockchain as part of a transaction involving a first parallel blockchain and the second parallel block chain , the request including a transaction record of modifi cation of a first account on the first parallel blockchain, at 1302 . According to some embodiments, the method 1300 may further comprise confirming Merkel roots for at least one peer blockchain of the first parallel blockchain based on the transaction record to validate the modification of the first account , at 1304 , and modifying the second account of the second parallel blockchain , at 1306 . The method 1300 may further comprise publishing creating a new block on the second parallel blockchain , at 1308.), and 
a storage configured to store the determination of the validity of the digital record in a data block included in the first blockchain (Martino FIG. 11, [0213]. According to some embodiments, the method 1100 may further comprise validating the transaction proof message by performing Merkle root proofs for at least one peer blockchain of the first parallel blockchain , at 1104 . The method 1100 may further comprise generating a new block hash for the second parallel blockchain based on at least one peer blockchain of the second parallel blockchain, at 1106, and generating a new block for the second parallel blockchain with a new block header including the new block hash , at 1108 . The method 1100 may further comprise transmitting the new block to node devices for peers of the second parallel blockchain, at 1110. ).
Martino does not explicitly disclose: determine whether a first content value stored within the digital record is confirmed based on a validation of the first hashed data value and determine whether a second content value stored within the digital record is confirmed based on the second hashed value. 
However, in an analogous art, Rice discloses a system comprising: 
determine whether a first content value stored within the digital record is confirmed based on a validation of the first hashed data value and determine whether a second content value stored within the digital record is confirmed based on the second hashed value (Rice col. 26 44-55; col. 27: 6-9. In some implementations, validation wrapper device 250 may verify that the content has not changed based on verification data included in the validation results. For example, validation results may include hash data that was generated (e.g., by validation wrapper device 250 and/or content validation node 220) by hashing the content. Validation wrapper device 250 may verify that the content has not changed by hashing the content and comparing the results to the hash data included in the validation results. In a situation where the hash data matches, the content is unlikely to have changed after the validation process was performed. In this situation, validation wrapper device 250 may obtain, from the blockchain, validation data regarding the validation of the content.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Rice with the teachings of Martino to include: determine whether a first content value stored within the digital record is confirmed based on a validation of the first hashed data value and determine whether a second content value stored within the digital record is confirmed based on the second hashed value. One would have been motivated to provide users with a means for confirming the authenticity of contents through comparing hashes of contents at different instances.  (See Rice col. 26: 45-55.) 
Regarding claim 3, Martino and Rice disclose the system of claim 1. Rice further discloses: wherein content of the digital record comprises one or more of a video file, an image file, and an audio file, stored in a database (Rice col. 14: 34-37, 52-28.  The validation information included in the blockchain provides the manner in which the content is to be validated, e.g., the manner in which the accuracy or validity, etc. of the content is to be determined. To validate content that includes audio or video, an algorithm may direct content validation node 220 to analyze the audio to determine whether audio/video editing software may have been used to edit the audio and/or may compare the audio/video to other copies of the audio/video that might be available from other sources.). 
The motivation is the same as that of claim 1 above. 

Regarding claim 4, Martino and Rice disclose the system of claim 1. Martino further discloses wherein the hardware processor is further configured to control the network interface to transmit the determination of the validity of the digital record to a computer system associated with the request (Martino FIG. 13, [0229]. According to some embodiments , the method 1300 may comprise receiving a request to modify a second account on a second parallel blockchain as part of a transaction involv ing a first parallel blockchain and the second parallel block chain , the request including a transaction record of modification of a first account on the first parallel blockchain, at 1302 . According to some embodiments , the method 1300 may further comprise confirming Merkel roots for at least one peer blockchain of the first parallel blockchain based on the transaction record to validate the modification of the first account , at 1304 , and modifying the second account of the second parallel blockchain, at 1306 . The method 1300 may further comprise publishing creating a new block on the second parallel blockchain, at 1308.). 
Regarding claim 5, Martino and Rice disclose the system of claim 1. Martino further discloses wherein the second hashed data value comprises proof of performance content of an event associated with the digital record (Martino [0208], [0210]. In the case that the node device 902a is utilized to initiate a transaction such as transfer payment, for example , information detailing the transaction may be cryptographically hashed or otherwise processed to generate the first instance of the blockchain 944a . The second instance of the chain code 942b may , for example , cause information detailing a digital good ( e . g . , received via the second interface 920b ) to be transmitted to the blockchain services device 906 ( e . g . , via the second network 904b ). The blockchain services device 906 may then, for example, conduct authentication, certification , and / or cryptographic processing of the information received from the node device 902b to generate and / or define the second instance of the blockchain 944b. According to some embodiments, the second instance of the block chain 944b may be transmitted by the blockchain services device 906 to the node device 902b , e . g . , causing the second instance of the blockchain 944b to be stored in the second memory device 940b.). 
Regarding claim 8, claim 15 is directed to a method corresponding to the system of claim 1. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 10, claim 10 is directed to a method corresponding to the system of claim 3. Claim 10 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 11, claim 11 is directed to a method corresponding to the system of claim 4. Claim 11 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 12, claim 12 is directed to a method corresponding to the system of claim 5. Claim 12 is similar in scope to claim 5 and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a non-transitory computer readable medium corresponding to the system of claim 1. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 17, claim 17 is directed to a non-transitory computer readable medium corresponding to the system of claim 3. Claim 17 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 18, claim 18 is directed to a non-transitory computer readable medium corresponding to the system of claim 4. Claim 18 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 19, claim 19 is directed to a non-transitory computer readable medium corresponding to the system of claim 5. Claim 19 is similar in scope to claim 5 and is therefore rejected under similar rationale. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (“Martino,” US 20190081793, filed Sept. 12, 2018) in view of Rice (“Rice,” US 10121025, patented Nov. 6, 2018) and Hudson et al. (“Hudson,” US 20200220725, filed Jan 9, 2019).  
Regarding claim 6, Martino and Rice disclose the system of claim 1.  Martino and Rice do not explicitly disclose: wherein the storage is further configured to store a first public key to decrypt the first hash data value and a second public key to decrypt the second hash data value in one or more other blocks of the first blockchains ledger. 
However, in an analogous art, Hudson discloses a system wherein the storage is further configured to store a first public key to decrypt the first hash data value and a second public key to decrypt the second hash data value in one or more other blocks of the first blockchain ledger (Hudson [0040]. If it is determined that the CLID is present over the blockchain 108 , the callee's telephony service provider module 216 retrieves a public key , of the plurality of public keys , associated to the CLID from the blockchain 108 . Subsequently , the authentication module 218 authenticates the caller upon verifying the signature by decrypting the hash value of the MDMF message using the public key retrieved for the CLID from the blockchain 108. It may be noted that decrypting the hash value of the MDMF message resulting a generation of a decrypted hash value. [Note that there are many MDMF messages corresponding to callers from different wireless carriers, see [0026]- [0027].].). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Hudson with the teachings of Martino and Rice to include: wherein the storage is further configured to store a first public key to decrypt the first hash data value and a second public key to decrypt the second hash data value in one or more other blocks of the first blockchain ledger. One would have been motivated to provide users with a means for verifying the authenticity of callers with block-chain based message verification. (See Hudson [0040]). 
Regarding claim 13, claim 13 is directed to a method corresponding to the system of claim 6. Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (“Martino,” US 20190081793, filed Sept. 12, 2018) in view of Rice (“Rice,” US 10121025, patented Nov. 6, 2018) and Gulbrandsen (“Gulbrandsen,” US 20200412731, filed Mar, 8, 2018).  
Regarding claim 7, Martino and Rice disclose the system of claim 1. Martino further discloses wherein each of the first and second hashed data values comprise a hash of a component of the digital record 17 and a transaction identifier (Martino [0208]. The node device 902a may , for example , initiate distributed ledger creation be generating an initial or first instance of the blockchain 944a by executing a first instance of the chain code 942a . In the case that the node device 902a is utilized to initiate a transaction such as transfer payment , for example , information detailing the transaction may be cryptographically hashed or otherwise processed to generate the first instance of the blockchain 944a.). 
Martino and Rice do not explicitly disclose: wherein each of the first and second hashed data values comprise a hash of a component of the digital record, a respective upload identifier. 
However, in an analogous art, Gulbrandsen discloses a system wherein: wherein each of the first and second hashed data values comprise a hash of a component of the digital record, a respective upload identifier (Gulbrandsen [0056], [0064]. Every access and use of systems within the core network must comply with preset criteria at all times : the CNAP 101 can use all its possible tools 311-320 to tag , track , block and do anything else with a user terminal , network communication , connected database or other network activity. The underlying reality of e.g. a MAC , IP address and / or other technological identifier of a node is cryptographically derived , synthesized , hashed and / or attached to an identifier , so that a potential change in the physical network protocol , socket address , port number , or other underlying information of a node will be visible on the identifier ledger 150. ). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Gulbrandsen with the teachings of Martino and Rice to include: wherein each of the first and second hashed data values comprise a hash of a component of the digital record, a respective upload identifier. One would have been motivated to provide users with a means for securely recording how a message is generated and where the message is stored on an immutable block-chain. (See Gulbrandsen [0056]). 
Regarding claim 14, claim 14 is directed to a method corresponding to the system of claim 7. Claim 14 is similar in scope to claim 7 and is therefore rejected under similar rationale. 
Regarding claim 20, claim 20 is directed to a non-transitory computer readable medium corresponding to the system of claim 7. Claim 20 is similar in scope to claim 7 and is therefore rejected under similar rationale. 




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/               Supervisory Patent Examiner, Art Unit 2439